     Case 3:18-cv-00551-MMD-CLB Document 187 Filed 09/09/21 Page 1 of 1



1                               UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                               ***

4    NORMAN SHAW, et al.,                              Case No. 3:18-cv-0551-MMD-CLB

5                       Plaintiffs,
                                                       ORDER DENYING MOTION FOR
6       v.                                             CLARIFICATION OF DISCOVERY
                                                              CLOSURE DATE
7    SCOTT DAVIS, et al.,

8                      Defendants.
                                                                 [ECF No. 184]
9

10

11           Before the Court is Plaintiff Norman Shaw’s (“Shaw”) motion for clarification of
12   discovery closure date. (ECF No. 184.)
13           On August 31, 2021, the Court issued orders on the Plaintiff’s individual motions
14   to compel. (ECF Nos. 179, 180, 181, 182, & 183.) At the time of issuance, the Court was
15   aware that there might be additional discovery requested by the parties. However, before
16   this Court could act, Shaw filed the motion for clarification, (ECF No. 184), which is
17   DENIED.
18           A telephonic hearing is set for the 24th day of September, 2021 at 9:00 a.m.,
19   before United States Magistrate Judge Carla Baldwin to discuss what, if any, additional
20   discovery may be required and the time frame for completing the same. The Attorney
21   General’s Office shall make arrangements for the incarcerated Plaintiffs’ telephonic
22   appearance and shall provide the Deputy Court Clerk with the telephone number at
23   which the incarcerated Plaintiffs can be reached for this hearing.      Counsel for the
24   Defendants and any non-incarcerated parties shall dial 877-336-1829, access code
25   2809752 and security code 18551 to join to the hearing.
26   DATED: September 9, 2021
27
                                              ______________________________________
28                                            UNITED STATES MAGISTRATE JUDGE
